         Case 1:20-cv-03384-AJN Document 59 Filed 01/21/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      1/21/2021
 Benthos Master Fund, Ltd.,

                       Petitioner,
                                                                                20-cv-3384 (AJN)
                –v–
                                                                                     ORDER
 Aaron Etra,

                       Respondent.



ALISON J. NATHAN, District Judge:

       It appears that Mr. Etra did not understand, or refuses to accept, the Court’s prior orders

directing him to comply with Benthos’s judgment enforcement subpoenas. Dkt. Nos. 39, 54.

Those orders did not direct Mr. Etra to comply with the judgment enforcement subpoenas if it

was convenient. They did not authorize him to refrain from complying with the judgment

enforcement subpoenas if he tendered a settlement offer instead. Those orders set specific, clear

dates for compliance. Mr. Etra has not complied with the subpoenas as ordered by the Court.

       The Court will give Mr. Etra one more opportunity to comply. By January 29, 2021, it is

ORDERED that Mr. Etra will comply with the subpoenas as the Court has previously ordered

(Dkt. Nos. 39, 54) or the Court will order him to show cause why he should not be held in

contempt.

       To be clear, compliance with the judgment enforcement subpoenas means providing

direct, complete answers to all questions therein and producing all responsive documents. Mr.

Etra has a responsibility to communicate with any financial institutions at which he has or has

had accounts to obtain any responsive documents. He has a responsibility to provide complete

answers. When a subpoena asks for detailed information about an account, it is totally
         Case 1:20-cv-03384-AJN Document 59 Filed 01/21/21 Page 2 of 2


unacceptable to provide only the name of the bank where the account is held and insist Benthos

find any other information on its own.

       The Court will not entertain further attempts to relitigate the merits of the underlying

judgment or arguments that the parties should pursue some course other than Mr. Etra’s prompt

compliance with the judgment enforcement subpoenas. Regardless of his views of his personal

culpability or the progress of settlement discussions, Mr. Etra must comply with the Court’s

orders. If he has not done so by January 29, he will be ordered to show cause why he should not

be held in contempt.


       SO ORDERED.


Dated: January 21, 2021                              __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                 2
